ORDER

PER CURIAM.
Hazelwood Bowl, LLC appeals from the decision of the Labor and Industrial Relations Commission (Commission) finding that Judith Seckel was not disqualified from receiving unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s decision is supported by competent and substantial evidence. Section 288.210 RSMo 2000. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the Commission’s decision pursuant to Missouri Rule of Civil Procedure 84.16(b).